

NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AWARD AGREEMENT
PIONEER ENERGY SERVICES CORP
2007 INCENTIVE PLAN
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made by and between
Pioneer Energy Services Corp, a Texas corporation (the “Company”), and <<Name>>
(the “Recipient”) effective as of the <<Date>> (the “Grant Date”), pursuant to
the Amended and Restated Pioneer Energy Services Corp 2007 Incentive Plan (the
“Plan”), as amended, which is incorporated by reference herein in its entirety.
RECITALS
A.    The Company desires to grant to the Recipient the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of this Agreement.
B.    The Recipient desires to have the opportunity to hold Shares subject to
the terms and conditions of this Agreement.
C.    Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meaning assigned to such terms in the Plan.
NOW, THEREFORE, the parties hereto agree as follows:
1.
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated:

(a)
“Affiliate” means, with respect to any Person (as defined below), any other
Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with the Person in
question. As used herein, the term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

(b)
“Associate” means, with reference to any Person, (i) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or any of its Affiliates) of which that Person is an officer or
general partner (or officer or general partner of a general partner) or is,
directly or indirectly, the beneficial owner of 10% or more of any class of its
equity securities, (ii) any trust or other estate in which that Person has a
substantial beneficial interest or for or of which that Person serves as trustee
or in a similar fiduciary capacity and (iii) any relative or spouse of that
Person, or any relative of that spouse, who has the same home as that Person.


-1-

--------------------------------------------------------------------------------



(c)
“Change in Control” shall mean the occurrence of any of the following after the
Grant Date:

i.
any Person (other than an Exempt Person) is or becomes the beneficial owner of
Voting Stock (not including any securities acquired directly from the Company
after the date the Plan first became effective) representing 40% or more of the
combined voting power of the Voting Stock then outstanding; provided, however,
that a Change of Control will not be deemed to occur under this clause (i) if a
Person becomes the beneficial owner of Voting Stock representing 40% or more of
the combined voting power of the Voting Stock then outstanding solely as a
result of a reduction in the number of shares of Voting Stock outstanding which
results from the Company’s repurchase of Voting Stock, unless and until such
time as that Person or any Affiliate or Associate of that Person purchases or
otherwise becomes the beneficial owner of additional shares of Voting Stock
constituting 1% or more of the combined voting power of the Voting Stock then
outstanding, or any other Person (or Persons) who is (or collectively are) the
beneficial owner of shares of Voting Stock constituting 1% or more of the
combined voting power of the Voting Stock then outstanding becomes an Affiliate
or Associate of that Person, unless, in either such case, that Person, together
with all its Affiliates and Associates, is not then the beneficial owner of
Voting Stock representing 40% or more of the Voting Stock then outstanding; or

ii.
the following individuals cease for any reason to constitute a majority of the
number of Directors then serving on the Company’s Board of Directors (the
“Board”): (A) individuals who on the date the Plan first became effective
constitute the Board; and (B) any new Director (other than a Director whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of Directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a majority vote of the Directors
then still in office who either were Directors on the date the Plan first became
effective or whose appointment, election or nomination for election was
previously so approved or recommended; or

iii.
there is consummated a merger or consolidation of the Company or any parent or
direct or indirect subsidiary of the Company with or into any other corporation,
other than: (A) a merger or consolidation which results in the Voting Stock
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities which entitle the holder thereof to vote
generally in the election of members of the Board or similar governing body of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person (other than an Exempt Person) is or becomes the beneficial
owner of Voting Stock (not including, for purposes of this determination, any
Voting Stock acquired directly from the Company or its subsidiaries after the
date the Plan first became effective other than in connection with the
acquisition by the Company or one of its subsidiaries of a business)
representing 40% or more of the combined voting power of the Voting Stock then
outstanding; or


-2-

--------------------------------------------------------------------------------



iv.
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition of all or substantially all of the Company’s assets, unless (A) the
sale is to an entity of which at least 50% of the combined voting power of the
securities which entitle the holder thereof to vote generally in the election of
members of the board of directors or similar governing body of such entity (“New
Entity Securities”) are owned by shareholders of the Company in substantially
the same proportions as their ownership of the Voting Stock immediately prior to
such sale; (B) no Person other than the Company and any employee benefit plan or
related trust of the Company or of such corporation then beneficially owns 40%
or more of the New Entity Securities; and (C) at least a majority of the
directors of such corporation were members of the incumbent Board at the time of
the execution of the initial agreement or action providing for such disposition.

(d)
“Disability” means the absence of the Recipient from the Recipient’s duties as a
Director of the Company for at least 180 consecutive days as a result of
incapacity due to mental or physical illness or injury which is determined by
the Committee in its sole discretion to be permanent.

(e)
“Exempt Person” means: (i) the Company; (ii) any Affiliate of the Company; (iii)
any employee benefit plan of the Company or of any Affiliate and any Person
organized, appointed or established by the Company for or pursuant to the terms
of any such plan or for the purpose of funding any such plan or funding other
employee benefits for employees of the Company or any Affiliate of the Company;
or (iv) any corporation or other entity owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of capital stock of the Company.

(f)
“Forfeiture Restrictions” means any prohibitions and restrictions set forth
herein with respect to the sale or other disposition of Shares issued to the
Recipient hereunder and the obligation to forfeit and surrender such shares to
the Company.

(g)
“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.

(h)
“Restricted Shares” means the Shares that are subject to the Forfeiture
Restrictions under this Agreement.

(i)
“Voting Stock” means the Common Stock and any other securities issued by the
Company which entitle the holder thereof to vote generally in the election of
members of the Board.

2.
Grant of Restricted Shares. Effective as of the Grant Date, the Company shall
cause to be issued in the Recipient’s name the following Shares as Restricted
Shares: <<Number>> shares of Common Stock. Subject to the Forfeiture
Restrictions and other terms and conditions of this Agreement, the Recipient
shall have all the rights of a shareholder with respect to such Restricted
Shares, including the right to vote such Shares. Regular, ordinary dividends
paid with respect to the Restricted Shares in cash shall be paid to the
Recipient currently. All other dividends and distributions, whether paid in
cash, equity securities of


-3-

--------------------------------------------------------------------------------



the Company, rights to acquire equity securities of the Company or any other
property shall be added to and become a part of the Restricted Shares, unless
the Committee, in its sole discretion, determines that such other dividends or
distributions shall be paid to the Recipient currently.
3.
Evidence of Ownership.

(a)
Evidence of the issuance of the Restricted Shares pursuant to this Agreement may
be accomplished in such manner as the Company or its authorized representatives
shall deem appropriate including, without limitation, electronic registration,
book‑entry registration or issuance of a stock certificate or certificates in
the name of the Recipient. Any stock certificate issued for the Restricted
Shares shall bear an appropriate legend with respect to the Forfeiture
Restrictions applicable to such Restricted Shares. The Company may retain, at
its option, the physical custody of any stock certificate representing any
Restricted Shares during the Restriction Period or require that the certificates
evidencing Restricted Shares be placed in escrow or trust until all Forfeiture
Restrictions are removed or lapse. In the event the issuance of the Restricted
Shares is documented or recorded electronically, the Company and its authorized
representatives shall ensure that the Recipient is prohibited from selling,
assigning, pledging, exchanging, hypothecating or otherwise transferring the
Restricted Shares while such shares are still subject to the Forfeiture
Restrictions.

(b)
Upon the lapse of the Forfeiture Restrictions, the Company or, at the Company’s
instruction, its authorized representative shall release those Restricted Shares
with respect to which the Forfeiture Restrictions have lapsed. The lapse of the
Forfeiture Restrictions and the release of the Restricted Shares shall be
evidenced in such a manner as the Company and its authorized representatives
deem appropriate under the circumstances.

4.
Transfer Restrictions. Except as otherwise set forth in this Agreement or the
Plan, the Restricted Shares granted hereby may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, disposed of or encumbered. Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
disposition or encumbrance in violation of this Agreement shall be void and the
Company shall not be bound thereby. Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws, and the Recipient agrees (a) that the Company
may refuse to cause the transfer of the Shares to be registered on the
applicable stock transfer records if such proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of any
applicable securities law and (b) that the Company may give related instructions
to the transfer agent, if any, to stop registration of the transfer of the
Shares.

5.
Vesting.

(a)
Restricted Shares that are granted hereby shall be subject to the Forfeiture
Restrictions. All of the Forfeiture Restrictions shall lapse and the Restricted
Shares shall vest as follows (it being understood that the number of Restricted
Shares as to which all restrictions have lapsed


-4-

--------------------------------------------------------------------------------



and which have vested in the Recipient at any time shall be the greatest of the
number of vested Shares specified in subparagraph (i), (ii) or (iii) below):
i.
Except as otherwise provided herein, <<Vesting Terms>>.

ii.
In the event of death or Disability of the Recipient while serving as a Director
and before all of the Restricted Shares have vested, 100% of the Restricted
Shares shall vest and the Forfeiture Restrictions shall lapse with respect to
such shares.

iii.
If a Change in Control occurs and the Recipient is serving as a Director
immediately prior to such Change in Control, 100% of the Restricted Shares shall
vest and the Forfeiture Restrictions shall lapse with respect to such Restricted
Shares immediately prior such Change in Control.

(b)
Restricted Shares that do not become vested pursuant to Paragraph (a) above
shall be forfeited and the Recipient shall cease to have any rights of a
shareholder with respect to such forfeited Shares upon termination of the
Recipient’s service as a Director.

(c)
Notwithstanding anything herein to the contrary, in the event Restricted Shares
are forfeited, such forfeited Shares will automatically, and without any action
by the parties hereto, be cancelled on the records of the Company and any stock
certificates issued representing such forfeited Shares will thereupon
automatically be null and void.

6.
Tax Matters. The lapsing of the Forfeiture Restrictions with respect to the
Restricted Shares pursuant to Section 5 of this Agreement shall be subject to
the satisfaction of all applicable federal, state and local income and
employment tax withholding requirements (the “Required Withholding”), if any. By
execution of this Agreement, the Recipient shall be deemed to have authorized
the Company, to the extent permissible, to withhold Restricted Shares with
respect to which the Forfeiture Restrictions have lapsed necessary to satisfy
the Recipient’s Required Withholding, if any. The amount of the Required
Withholding and the number of Restricted Shares required to satisfy the
Recipient’s Required Withholding, if any, as well as the amount reflected on tax
reports filed by the Company, shall be based upon the Fair Market Value of the
Common Stock on the day the Forfeiture Restrictions lapse pursuant to Section 5
of this Agreement. Notwithstanding the foregoing, the Company may require that
the Recipient satisfy the Recipient’s Required Withholding, if any, by any other
means the Company, in its sole discretion, considers reasonable. The obligations
of the Company under this Agreement shall be conditioned on such satisfaction of
the Required Withholding, if any.

7.
No Fractional Shares. All provisions of this Agreement concern whole Shares.
Notwithstanding anything contained in this Agreement to the contrary, if the
application of any provision of this Agreement would yield a fractional share,
such fractional share shall be rounded down to the next whole Share.

8.
No Obligation to Retain Services. This Agreement is not a services or employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create a


-5-

--------------------------------------------------------------------------------



services or employment relationship between the Recipient, the Company or any of
its Subsidiaries or guarantee the Recipient the right to continued service as a
Director for any specified term.
9.
Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile transmission, by electronic mail, by certified or
registered mail, return receipt requested, or by courier or delivery service, to
the Company at 1250 N.E. Loop 410, Suite 1000, San Antonio, Texas 78209,
Attention: Chief Financial Officer, facsimile number (210) 828-8228, and to the
Recipient at the Recipient’s address and facsimile number (if applicable)
indicated beneath the Recipient’s signature on the execution page of this
Agreement, or at such other address and facsimile number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given (a) when received, if by
personal delivery; (b) upon confirmation of receipt, if sent by facsimile
transmission or electronic mail; and (c) when delivered (or upon the date of
attempted delivery where delivery is refused), if sent by certified or
registered mail, return receipt requested, or courier or delivery service.

10.
Amendment and Waiver. Except as otherwise provided in the Plan, this Agreement
may be amended, modified or superseded only by written instrument executed by
the Company and the Recipient. Only a written instrument executed and delivered
by the party waiving compliance hereof shall make any waiver of the terms or
conditions effective. Any waiver granted by the Company shall be effective only
if executed and delivered by a duly authorized executive officer of the Company.
The failure of any party at any time or times to require performance of any
provisions hereof shall in no manner affect the right to enforce the same. No
waiver by any party of any term or condition, or of any breach of any term or
condition, contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other term or condition, or a waiver of any breach of any other term or
condition.

11.
Governing Law and Severability. This Agreement shall be governed by the laws of
the State of Texas without regard to its conflicts of law provisions.
The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

12.
Successors and Assigns. Subject to the limitations which this Agreement imposes
upon the transferability of the Shares granted hereby, this Agreement shall
bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Recipient and the Recipient’s executors,
administrators, agents, and legal and personal representatives.

13.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.

14.
Grant Subject to Terms of Plan and this Agreement. The Recipient acknowledges
and agrees that the grant of the Restricted Shares hereunder is made pursuant to
and governed


-6-

--------------------------------------------------------------------------------



by the terms of the Plan and this Agreement. In the case of a conflict between
the terms of the Plan and this Agreement, the terms of the Plan shall govern.
[SIGNATURES BEGIN ON FOLLOWING PAGE]





-7-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award Agreement
to be duly executed by an officer thereunto duly authorized, and the Recipient
has executed this Agreement, all effective as of the date first above written.
PIONEER ENERGY SERVICES CORP:


 


By:     
Name: <<Company Officer>>
Title: <<Title>>


RECIPIENT:


    
Name: <<Name>>

    



Signature Page to Restricted Stock Award Agreement